Name: Council Regulation (EU) No 476/2014 of 12 May 2014 amending Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Regulation
 Subject Matter: international affairs;  Europe;  international security;  civil law;  international law
 Date Published: nan

 12.5.2014 EN Official Journal of the European Union L 137/1 COUNCIL REGULATION (EU) No 476/2014 of 12 May 2014 amending Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Decision 2014/145/CFSP provides for travel restrictions and for the freezing of funds and economic resources of certain persons responsible for actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine. These natural or legal persons, entities and bodies are listed in the Annex to that Decision. (2) Council Regulation (EU) No 269/2014 (2) gives effect to certain measures provided for in Decision 2014/145/CFSP and provides for the freezing of funds and economic resources of certain persons responsible for actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine, and natural or legal persons, entities or bodies associated with them. (3) On 12 May 2014, the Council adopted Decision 2014/265/CFSP (3) which amends Decision 2014/145/CFSP and provides for amended listing criteria to include, in particular, legal persons, entities or bodies in Crimea or Sevastopol whose ownership has been transferred contrary to Ukrainian law or legal persons, entities or bodies which have benefited from such a transfer, in line with the policy of non-recognition by the Union of the illegal annexation of Crimea by the Russian Federation. (4) The beneficiaries of the transfer of ownership are to be understood as legal persons, entities or bodies that have become the owners of assets transferred contrary to Ukrainian law following the annexation of Crimea and Sevastopol. (5) These amendments fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (6) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 269/2014 is amended as follows: (1) Article 2 is replaced by the following: Article 2 1. All funds and economic resources belonging to, owned, held or controlled by any natural or legal persons, entities or bodies, or natural or legal persons, entities or bodies associated with them, as listed in Annex I, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of natural or legal persons, entities or bodies, or natural or legal persons, entities or bodies associated with them, as listed in Annex I.. (2) Article 3(1) is replaced by the following: 1. Annex I shall include natural persons responsible for, actively supporting or implementing, actions or policies which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine, or stability or security in Ukraine, or which obstruct the work of international organisations in Ukraine, and natural or legal persons, entities or bodies associated with them, or legal persons, entities or bodies in Crimea or Sevastopol whose ownership has been transferred contrary to Ukrainian law, or legal persons, entities or bodies which have benefited from such a transfer.. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, at 12 May 2014. For the Council The President C. ASHTON (1) OJ L 78, 17.3.2014, p. 16. (2) Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (OJ L 78, 17.3.2014, p. 6). (3) Council Decision 2014/265/CFSP of 12 May 2014 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (see page 9 of this Official Journal).